Dear Ms. Raines:
In response to your inquiry of recent date, note that the Dual Officeholding and Employment Laws of our state, LSA-R.S. 42:61, et seq., do not prohibit an individual from holding local elective office and part-time state appointive office.  Of concern would be the prohibition contained in LSA-R.S. 42:63(D), which prohibits one from holding local elective office, and full-time appointive office in the government of the state.  However, because the appointive position at issue is part-time, no violation of the statute exists.  Thus, you may serve as a local elected city council member while concurrently discharging your responsibilities as a member of the Louisiana Real Estate Commission.
I trust this addresses your concerns. Please contact this office should require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF:gbl